Case 1:19-cv-06630-WFK-ST Document 15 Filed 03/19/20 Page 1 of 1 PageID #: 85




 Judith A. Archer
 Nandini Rao
 NORTON ROSE FULBRIGHT US LLP
 1301 Avenue of the Americas
 New York, New York 10019-6022
(212)318-3000
 Attorneys for Defendant

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MARY CONNER,Individually, and as the
representative of a class of similarly situated
persons,                                                           1:19-CV-06630-WFK-ST
                                 Plaintiffs,
         -against-                                                 STIPULATION AND
                                                                   ORDER OF DISMISSAL
FOURFOOT,LLC d/b/a Spenco Footwear,                                WITH PREJUDICE

                                Defendant.
                                        x
         IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

counsel for the respective parties, that that the above-entitled action be and the same is, hereby

discontinued in its entirety, with prejudice and without costs, fees, or disbursements to any party

as against any other party. Execution of this Stipulation of Dismissal by PDF or facsimile will

 be deemed an original.

Dated: New York, New York
       March 19
              —,2020

SNAKED         W GROUP,P.C.                            NORTO ROSE FULBRIGHT US LLP

 By:                                                   By:          Chi
 Dan Shaked                                            Judith A.. • her
 14 Harwood Court, Suite 415                           Nandi i Rao
 Scarsdale, NY 10583                                   1301 Avenue of the Americas
(917)373-9128                                          New York, New York 10019-6022
                                                      (212)318-3000

 Attorneys for Plaintiff                               Attorneys for Defendant




99544059.1
